Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-25 are pending in the application.
As to claim 25, the recited “computer-readable storage medium” is disclosed in applicant's specification explicitly excluding transitory signals as well as transmission media [paragraph 57] such that the examiner is interpreting the limitations as directed to non-transitory computer readable storage medium.
As to claims 15-24, various recitations of “system is configured to” performing various functions are not treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it failed the third prong of the three-prong test by reciting a system having a particular architecture for performing the functions.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how subsets of data being randomly shuffle through workers for training the machine learning model can subsequently or additionally trained the learning model by reshuffling the subsets of data by offsetting the subsets across the workers. More specifically, shuffling or reshuffling of subsets of the training data are done randomly or by offsetting across workers of the system as disclosed in applicant’s specification [paragraphs 4, 13, 28-30, 32 and 39] such that the random shuffling/reshuffling of the subsets are performed in the alternative to shuffling/reshuffling of the subset by offsetting.  For examination purpose, the limitations are treated in the alternative in light of applicant’s specification.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4-5 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Shuffling of subsets of the training data are done randomly or by offsetting across workers of the system [paragraphs 4, 13, 28-30, 32 and 39] such that the random shuffling of the subsets in the alternative excludes the shuffling/reshuffling of the subset by offsetting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/004075 to Lee et al. (hereafter Lee).

As to claim 25, Lee teaches the invention as claimed including a computer program product for parallel training of a machine learning model on a computerized system having architecture such that computing tasks of the system can be assigned to multiple workers of the system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computerized system to cause the computerized system to [MLS servers and corresponding processor and memory]: 
		access training data [obtaining data from data source for machine learning operations such as to train a machine learning model, paragraph 160, lines 1-10; paragraph 162, lines 12-14]; and
	train said machine learning model, whereby the training data accessed are dynamically partitioned across the workers of the system by shuffling subsets of said training data through the workers, such that different subsets of the training data are used by the workers over time as training proceeds wherein, the program instructions can be executable by the computerized system to cause the computerized system to dynamically partition the training data across the workers of the system by randomly shuffling the subsets of said training data through the workers, such that random permutations of subsets of the training data are used by the workers over time as training proceeds, wherein training said machine learning model comprises reshuffling said subsets of the training data by offsetting said subsets of the training data across the workers [data (concatenated into a dataset) for training are sub-divided into a plurality of chunks for parallelized training of models by randomly shuffling to various MLS servers in various chunk-level filtering operations, paragraph 161, lines 1-2; paragraphs 162-165;  Fig. 18].


Allowable Subject Matter
Claims 1-3, 6-19 and 21-24 are allowed.
Claims 4-5 and 20 would be allowable by overcoming the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious the “reshuffling said subsets of the training data by offsetting said subset of the training data across the workers…” recited in independent claims 1 and 15 as a whole.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 15 as a whole.


Response to Arguments
Applicant's arguments filed on 7/29/22 have been fully reconsidered but they are moot in view of the new ground of rejection necessitated by applicant’s amendment. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199